DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki (US 6,338,6326).

Regarding claim 1, Saeki teaches a substrate processing system comprising: 
a first chamber, 33, having therein a space for processing a substrate transferred from a first transfer chamber, 20, maintained in a vacuum atmosphere; 
a second chamber, 32, disposed below the first chamber to be vertically aligned with the first chamber and configured to communicate with the first transfer chamber and a second transfer chamber, 40, maintained in an atmospheric atmosphere, wherein the second chamber has substantially the same footprint as a footprint of the first chamber, see figures 1 and 2; and 
a cooling passage disposed between the first chamber and the second chamber and configured to allow a coolant to flow therethrough, see figure 4 and column 7, lines 24+.


Regarding claim 3, Saeki teaches a supply unit configured to supply the coolant to the cooling passage, wherein the cooling passage and the supply unit are disposed outside the first transfer chamber, the second transfer chamber, the first chamber, and the second chamber, see figure 4.

Regarding claim 7 and 9, Saeki teaches the second chamber includes a cooling mechanism configured to cool the substrate, see figures 3 and 4 and column 7, lines 7+.

Regarding claims 11 and 13, Saeki teaches the first chamber includes a heating mechanism configured to heat the substrate and a cooling mechanism configured to cool a member of the first chamber heated by substrate processing, the cooling mechanism being separately provided from the cooling passage, see column 7, lines 11+.

Allowable Subject Matter
Claims 2, 4-6, 8, 10, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Saeki is considered to be the best prior art but does not teach the cooling passages is shared by both the first and second chamber.  Saeki teaches two cooling passages in each of the chambers.  As such, this feature is found to be allowable.   
Regarding claims 4-6, Saeki does not teach that the first chamber is a processing chamber.  This feature of a processing chamber vertically aligned with a load lock transfer chamber, as claimed, was not found to be taught by the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



10 January 2022